Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims 20, 38-39  is the inclusion of the limitation underlined: 

    PNG
    media_image1.png
    485
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    496
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    461
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    398
    487
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    94
    438
    media_image5.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts: 
Sarmiento  (US PG Pub 2012/0306212) teaches  rectangular casing -40- having two lateral walls and two transverse walls surrounding an opening, and two transverse L-shaped wings -37- that project outwardly at the bottom of the inner transverse walls of the casing -40-, such that an inner U-shaped channel is formed by one of the transverse walls and one of the L-shaped wings -37-. Each of the inner U-shaped channels comprises three inner U-shaped low thermal conductivity rests -29- for supporting inner U-shaped multi-layer insulations -36- that form a transverse inner U-shaped insulating channel for the radiation heat. The cryostat radiation shield unit further comprises two lateral L-shaped profiles -26- respectively positioned facing the lateral walls of the inner casing -40- such that each of the lateral L-shaped profiles -26- forms a lateral inner U-shaped channel with one of lateral walls of the inner housing -40-. The lateral L-shaped profiles -26- are shorter than the overall lateral extension of the radiation shield -20- and thus only face half of the open end portions of each of the transverse L-shaped wings -37, but Sarmiento doesn’t teaches each core defining a first channel and a second channel parallel to the first channel, the second portion of each core defining a third channel perpendicular to the first channel and the second channel, the first channel, the second channel, and the third channel each having a generally U-shaped cross-section with a base and two opposing sidewalls, the two opposing sidewalls facing each other, each core being at least partially disposed within its corresponding coil such that each corresponding coil is at least partially disposed within the first channel, the second channel, and the third channel, each core being separate and distinct from all of the other cores of the plurality of electrical core-coil assemblies, and a first core and a first coil, the first core including a first portion and a second portion, the first portion of the first core defining a first groove and a second groove parallel to the first groove, the second portion of the first core defining a third groove perpendicular to the first groove and the second groove, the first groove, the second groove, and the third groove each defining a base and two opposing sidewalls facing each other, the first coil being at least partially disposed within the first groove, the second groove, and the third groove, and the first core being at least partially disposed within the first coil, the second electrical core-coil assembly including a second core and a second coil, the second core including a first portion and a second portion, the first portion of the second core defining a fourth groove and a fifth groove parallel to the fourth groove, the second portion of the second core defining a sixth groove perpendicular to the fourth groove and the fifth groove, the fourth groove, the fifth groove, and the sixth groove each defining a base and two opposing sidewalls facing each other, the second coil being at least partially disposed within the fourth groove, and fifth groove, and the sixth groove, and the second core being at least partially disposed within the second coil, the first core and the second core being separate and distinct from each other, and a core and a corresponding coil, each core including a first portion and a second portion, the first portion of each core defining a first channel and a second channel parallel to the first channel, the second portion of each core defining a third channel perpendicular to the first channel and the second channel, the first channel, the second channel, and the third channel each having a generally U-shaped cross-section with a base and two opposing sidewalls, the two opposing sidewalls facing each other, each core being at least partially disposed within its corresponding coil such that each corresponding coil is at least partially disposed within the first channel, the second channel, and the third channel, each core being separate and distinct from all of the other cores of the plurality of electrical core-coil assemblies as claimed in claim 20, 38-39. 
Ley et al. (US PG Pub 2008/0278020) teaches segment core 128 and a winding 122 wound around the core 128. The core 128 includes a wedge portion 130 and a V-shaped protrusion or winding rest 132 each segment 112 is arranged in the motor 100 such that the winding rest 132 is in contact with winding rests of two adjacent stator segments 112, but Ley et al. doesn’t teaches each core defining a first channel and a second channel parallel to the first channel, the second portion of each core defining a third channel perpendicular to the first channel and the second channel, the first channel, the second channel, and the third channel each having a generally U-shaped cross-section with a base and two opposing sidewalls, the two opposing sidewalls facing each other, each core being at least partially disposed within its corresponding coil such that each corresponding coil is at least partially disposed within the first channel, the second channel, and the third channel, each core being separate and distinct from all of the other cores of the plurality of electrical core-coil assemblies, and a first core and a first coil, the first core including a first portion and a second portion, the first portion of the first core defining a first groove and a second groove parallel to the first groove, the second portion of the first core defining a third groove perpendicular to the first groove and the second groove, the first groove, the second groove, and the third groove each defining a base and two opposing sidewalls facing each other, the first coil being at least partially disposed within the first groove, the second groove, and the third groove, and the first core being at least partially disposed within the first coil, the second electrical core-coil assembly including a second core and a second coil, the second core including a first portion and a second portion, the first portion of the second core defining a fourth groove and a fifth groove parallel to the fourth groove, the second portion of the second core defining a sixth groove perpendicular to the fourth groove and the fifth groove, the fourth groove, the fifth groove, and the sixth groove each defining a base and two opposing sidewalls facing each other, the second coil being at least partially disposed within the fourth groove, and fifth groove, and the sixth groove, and the second core being at least partially disposed within the second coil, the first core and the second core being separate and distinct from each other, and a core and a corresponding coil, each core including a first portion and a second portion, the first portion of each core defining a first channel and a second channel parallel to the first channel, the second portion of each core defining a third channel perpendicular to the first channel and the second channel, the first channel, the second channel, and the third channel each having a generally U-shaped cross-section with a base and two opposing sidewalls, the two opposing sidewalls facing each other, each core being at least partially disposed within its corresponding coil such that each corresponding coil is at least partially disposed within the first channel, the second channel, and the third channel, each core being separate and distinct from all of the other cores of the plurality of electrical core-coil assemblies as claimed in claim 20, 38-39. 
DeCesare (4,441,043) teaches the windings 34 extend along the outer peripheral surfaces 52 of the transverse portions 32b in a plane normal to the shaft 14, in addition to extending along the longitudinal portion. In order to maintain the winding 34 in the configuration and in association with the magnetic cup member, there are advantageously provided winding retainers 54 which are in the nature of channels having a U-shaped cross-sectional configuration. The middle retainer on each transverse portion 32b is provided with a cut-out 32d for receiving the shaft, but DeCesare doesn’t teaches each core defining a first channel and a second channel parallel to the first channel, the second portion of each core defining a third channel perpendicular to the first channel and the second channel, the first channel, the second channel, and the third channel each having a generally U-shaped cross-section with a base and two opposing sidewalls, the two opposing sidewalls facing each other, each core being at least partially disposed within its corresponding coil such that each corresponding coil is at least partially disposed within the first channel, the second channel, and the third channel, each core being separate and distinct from all of the other cores of the plurality of electrical core-coil assemblies, and a first core and a first coil, the first core including a first portion and a second portion, the first portion of the first core defining a first groove and a second groove parallel to the first groove, the second portion of the first core defining a third groove perpendicular to the first groove and the second groove, the first groove, the second groove, and the third groove each defining a base and two opposing sidewalls facing each other, the first coil being at least partially disposed within the first groove, the second groove, and the third groove, and the first core being at least partially disposed within the first coil, the second electrical core-coil assembly including a second core and a second coil, the second core including a first portion and a second portion, the first portion of the second core defining a fourth groove and a fifth groove parallel to the fourth groove, the second portion of the second core defining a sixth groove perpendicular to the fourth groove and the fifth groove, the fourth groove, the fifth groove, and the sixth groove each defining a base and two opposing sidewalls facing each other, the second coil being at least partially disposed within the fourth groove, and fifth groove, and the sixth groove, and the second core being at least partially disposed within the second coil, the first core and the second core being separate and distinct from each other, and a core and a corresponding coil, each core including a first portion and a second portion, the first portion of each core defining a first channel and a second channel parallel to the first channel, the second portion of each core defining a third channel perpendicular to the first channel and the second channel, the first channel, the second channel, and the third channel each having a generally U-shaped cross-section with a base and two opposing sidewalls, the two opposing sidewalls facing each other, each core being at least partially disposed within its corresponding coil such that each corresponding coil is at least partially disposed within the first channel, the second channel, and the third channel, each core being separate and distinct from all of the other cores of the plurality of electrical core-coil assemblies as claimed in claim 20, 38-39..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
number is (571)270-7850. The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE A GONZALEZ QUINONES/ 
Primary Examiner, Art Unit 2834 
August 12, 2022